In an action to recover damages for personal injuries, an order dated October 24, 1956 denied respondent’s motion to vacate an order of preclusion, unless respondent, within 10 days thereafter, serve a further bill of particulars in full compliance with the order of preclusion, in which event the motion was to be granted. The order dated October 24, 1956 also granted appellant’s motion for summary judgment dismissing the complaint unless respondent so serve such further bill of particulars, in which event appellant’s motion was to be denied. The appeal is from so much of the order dated October 24, 1956 as conditionally denies respondent’s motion and conditionally grants appellant’s motion. Order insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldock, Hallinan and Kleinfeld, JJ., concur.